Title: From George Washington to David Bell, 25 April 1756
From: Washington, George
To: Bell, David



[Winchester, 25 April 1756]

   To Captain David Bell commanding at Conogogee.Sir,

As the roads at present are so much infested, I do not think it safe to send the things you wrote for until another opportunity. I must desire that you will be very diligent, and guard against a Surprize from the Enemy, as they will certainly attact you, if they find it possible to surprize you.
You are to detach Ensign Crawford with twenty men, to reconnoitre the Country towards Hites, on Opekon; and towards Bullskin, or wherever he finds these Inhabitants have retired to: He is to act rather as a reconnoitring party, than as an Offensive one. Yours &c.

G:W.

April 25th 1756.    

